The appellant was convicted of a violation of one of the ordinances of the city of Leavenworth, making it a misdemeanor to keep or transport intoxicating liquors for the purpose of sale, and has appealed.
The first ground urged for reversal is that the court failed to suppress evidence seized by the arresting officer without a search warrant. The motion for the suppression of this evidence was properly denied, for the reason that it appears that no search was necessary to procure the evidence; it was in the presence of the arresting officer and of the appellant at the time the arrest was made.
The court also was correct in denying the motion of appellant to require the city to elect between separate *Page 154 
causes of action stated in the complaint or to dismiss the action because of duplicity in the complaint. This was another of appellant's grounds of appeal.
It is finally urged that the judgment and sentence of the court are void and illegal, for the reason that the appellant was committed to the Chelan county jail, whereas, it is appellant's contention, this being an action under a city ordinance, tried in the police court, from which appeal was taken to the superior court, a person convicted under the ordinance could not be confined in a county institution. In the absence of any showing as to what classification the city of Leavenworth belongs, we must assume that it belongs to that class wherein, according to the statute, a person violating its ordinance may be punished by confinement in the county jail. Section 9180, Rem. Comp. Stat. [P.C. § 841].
Finding no error, the judgment is affirmed.
MAIN, C.J., HOLCOMB, FULLERTON, and MITCHELL, JJ., concur. *Page 155